United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.S., Appellant
and
DEPARTMENT OF THE ARMY,
FORT CARSON, Colorado Springs, CO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Dale W. Pederson, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1644
Issued: January 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 18, 2006 appellant filed a timely appeal from an April 17, 2006 decision of the
Office of Workers’ Compensation Programs determining her wage-earning capacity and a July 7,
2006 decision affirming this determination. Pursuant to 20 C.F.R. §§ 501.2(c) and 501(d)(3), the
Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether the selected position of telephone sales representative properly
represented appellant’s wage-earning capacity.
FACTUAL HISTORY
The Office accepted that on June 5, 2000 appellant, then a 44-year-old materials
examiner in temporary status, sustained left wrist tendinitis with pisotriquetral dysfunction when
she slipped and fell, landing on her left hand. She was separated from the employing

establishment on September 30, 2000 due to a reduction-in-force. Appellant received wage-loss
compensation for temporary total disability beginning October 1, 2000.
On February 2, 2001 appellant underwent surgical removal of the pisiformis bone, ulnar
nerve release and tenolysis of the left wrist. The Office authorized this procedure. Dr. David A.
Labosky, an attending Board-certified orthopedic surgeon, opined that appellant reached
maximum medical improvement June 7, 2001. He found that appellant was able to perform fulltime sedentary duty with upper extremity restrictions.1 By decision dated February 25, 2002, the
Office granted appellant a schedule award for a nine percent impairment of the left upper
extremity due to restricted left wrist motion.2
Dr. Labosky submitted periodic reports through May 20, 2004 noting appellant’s
complaints of left wrist pain with transient numbness and paresthesias in the fingers. He also
found mild osteoarthritic changes in the left wrist.
In an October 6, 2004 form, Dr. Charles Wadsworth, a Board-certified internist, noted the
accepted injury and surgery. He also listed appellant’s history of three lumbar surgeries, arthritis
of the knees and wrists, asthma and allergic rhinitis. Dr. Wadsworth indicated that, if appellant
worked full time, she would need to lie down for 15 minutes every 2 hours and would miss 4 or
more days of work a month. He limited her to carrying 5 pounds occasionally, standing for no
more than 30 minutes continuously, occasional reaching and repetitive movements.
On January 19, 2005 the Office referred appellant to Dr. Hendrick J. Arnold, III, a Boardcertified orthopedic surgeon, for a second opinion examination. It provided him a copy of the
medical record and a statement of accepted facts. Dr. Arnold submitted a February 2, 2005
report noting appellant’s history of three lumbar surgeries, three left knee surgeries, a right foot
operation, asthma and seizures as well as the accepted left wrist condition and surgery. He
related her complaints of left hand pain, swelling and clumsiness. Dr. Arnold observed restricted
ranges of motion in both wrists. He opined that appellant continued to have a partial disability of
the left hand and wrist due to the June 5, 2000 injury. Dr. Arnold found appellant able to
perform sedentary duty for eight hours a day, with lifting limited to five pounds and no repetitive
motions with the left arm. He recommended a left wrist splint.
On February 23, 2005 the Office authorized vocational rehabilitation services and
referred appellant to Nora Dunne, a vocational rehabilitation counselor. In reports dated April 6
to June 6, 2005, Ms. Dunne noted that appellant attended school through the ninth grade in
Germany, was not a native speaker of English and had work limitations due to the accepted
injury and a nonoccupational lumbar condition. However, appellant obtained American
citizenship and took a two-year community college course in dietetics. Also, she had three prior
jobs requiring vocational preparation at Level 3 or higher, equal to 30 days to 3 months of
1

Dr. Labosky obtained a July 10, 2001 functional capacity evaluation demonstrating that appellant could perform
light duty for eight hours a day.
2

Dr. Labosky opined that, according to the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment, appellant had a 9 percent impairment of the left upper extremity due to
limited left wrist motion; 3 percent for palmar flexion limited to 40 degrees; 4 percent for dorsal flexion limited to
40 degrees; 2 percent for radial deviation limited to 10 degrees.

2

training. Ms. Dunne scheduled vocational testing for June 17, 2005, which appellant did not
attend due to an illness. Appellant then expressed a disinterest in continuing with a vocational
rehabilitation plan.
In a July 27, 2005 report, Ms. Dunne identified employers in appellant’s commuting area
for the positions of parking lot cashier, U.S. Department of Labor’s Dictionary of Occupational
Titles (DOT) #211.462-010 and telephone sales representative DOT #299.375-014. Both
positions were classified as sedentary and semi-skilled. The telephone sales representative
position required computer data entry, occasional reaching and handling and frequent fingering.
Specific vocational preparation was noted as Level 3. Ms. Dunne determined that the telephone
sales representative position had an entry-level wage of $320.00 a week in appellant’s
commuting area.
In an August 19, 2005 letter, the Office asked Dr. Labosky to review position
descriptions for telephone sales representative and parking lot cashier, state whether appellant
could perform those jobs and whether any modifications would be needed. Dr. Labosky
responded on August 23, 2005 that appellant was capable of performing the duties of both jobs.
In a September 19, 2005 form, he indicated that she could perform either position full time.
By notice dated February 16, 2006, the Office advised appellant that it proposed to
reduce her wage-loss compensation by her earning capacity as a telephone sales representative of
$320.00 a week. The Office stated that she had skills and experience appropriate for the
telephone sales representative position. It found that, according to labor market research
performed from July 26, 2005 to February 14, 2006, the telephone sales representative job was
performed in sufficient numbers as to make it reasonably available to appellant within her
commuting area. The Office determined that appellant had a 36 percent loss of wage-earning
capacity based on the formula set forth in Albert C. Shadrick.3 It afforded her 30 days in which
to submit additional evidence regarding her capacity to earn wages as a telephone sales
representative. Appellant did not submit additional evidence regarding her wage-earning
capacity prior to April 17, 2006.4
By decision dated April 17, 2006, the Office finalized the proposed reduction of
compensation effective May 14, 2006, based on appellant’s ability to earn wages in the selected
position of telephone sales representative. The Office noted that, effective February 16, 2006,
the current pay rate for her date-of-injury job and step was $499.68. Appellant was capable of
earning $320.00 a week as a telephone sales representative. The Office determined that she had
a 36 percent loss of wage-earning capacity. It found that the position was medically suitable and
within her physical requirements.

3

5 ECAB 376 (1953).

4

By an April 6, 2006 notice, the Office advised appellant that an overpayment of $2,080.58 was created in her
case. She received compensation at the augmented rate from January 7 to 21, 2006 when she had no eligible
dependents as her husband had died on January 6, 2005. Appellant repaid the entire amount by check on
April 12, 2006. The overpayment issue is not before the Board on the present appeal.

3

In a June 1, 2006 letter, appellant requested reconsideration. She contended that the
Office failed to consider her preexisting lumbar and knee conditions in selecting the telephone
sales representative position. Appellant stated that she underwent an L5-S1 laminectomy and
discectomy on September 18, 1986 and August 19, 1988, with an L5-S1 decompression on
November 15, 1989. She also asserted that the position was beyond her vocational skills.
Appellant submitted an April 17, 2006 vocational evaluation by John Drew, a rehabilitation
counselor retained by appellant’s attorney. Mr. Drew found that appellant read English at a
seventh grade level, spelled at a sixth grade level and had mathematical competency at an eighth
grade level. He opined that appellant was not readily employable as a telephone sales
representative due to her medical conditions and low academic skills.
By decision dated July 7, 2006, the Office denied modification of the April 17, 2006
decision. It found that Dr. Arnold noted appellant’s preexisting lumbar, knee and foot conditions
and opined that she could perform full-time sedentary work. Dr. Labosky also opined that
appellant could perform the telephone sales representative position. The Office found that her
education and employment history were consistent with the skills required for the telephone sales
representative position. It found that the vocational rehabilitation report prepared by Mr. Drew
was not medical evidence as he was not a physician. Also, the report was of diminished
probative value as it was based on appellant’s opinion of her work capacities, not the medical
record.
LEGAL PRECEDENT
Once the Office has made a determination that a claimant is totally disabled as a result of
an employment injury and pays compensation benefits, it has the burden of justifying a
subsequent reduction of benefits.5 Under section 8115(a), wage-earning capacity is determined
by the actual wages received by an employee if the earnings fairly and reasonably represent his
or her wage-earning capacity. If the actual earnings do not fairly and reasonably represent his or
her wage-earning capacity, or if the employee has no actual earnings, his or her wage-earning
capacity is determined with due regard to the nature of the injury, the degree of physical
impairment, his or her usual employment, age, qualifications for other employment, the
availability of suitable employment and other factors and circumstances which may affect wageearning capacity in his or her disabled condition.6
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist for
selection of a position, listed in the Department of Labor’s Dictionary of Occupational Titles or
otherwise available in the open market, that fits the employee’s capabilities with regard to his or
her physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the labor market should be made through contact
with the state employment service or other applicable service. Finally, application of the

5

David W. Green, 43 ECAB 883 (1992).

6

Karen L. Lonon-Jones, 50 ECAB 293 (1999).

4

principles set forth in Albert C. Shadrick,7 will result in the percentage of the employee’s loss of
wage-earning capacity.8
ANALYSIS
The Office accepted that appellant sustained left wrist tendinitis with pisotriquetral
dysfunction, requiring surgery on February 2, 2001. It granted her a schedule award for a nine
percent impairment of the left upper extremity due to the accepted injury. Following an
attempted vocational rehabilitation effort, the Office identified the position of telephone sales
representative as being within appellant’s medical and vocational capacities. It reduced
appellant’s wage-loss compensation based on her ability to earn wages in the selected position of
telephone sales representative. Appellant does not contest the mathematical accuracy of the
Office’s calculations or the pay rates used. She contends that it failed to consider her preexisting
lumbar, knee and foot conditions in considering the telephone sales representative position.
In selecting the telephone sales representative position, the Office relied on the opinion of
Dr. Arnold, a Board-certified orthopedic surgeon and second opinion physician. In a February 2,
2005 report, Dr. Arnold noted appellant’s occupational and nonoccupational conditions,
including the accepted left wrist injury and surgery, three lumbar surgeries, three left knee
surgeries, a right foot operation, asthma and seizures. He opined that, despite these conditions,
appellant was able to perform full-time sedentary work with restrictions on use of the left arm.
The Board finds that Dr. Arnold’s report was based on a complete medical history, including
appellant’s preexisting back, knee and foot problems. Dr. Labosky, an attending Board-certified
orthopedic surgeon, also reviewed and approved the position description for telephone sales
representative. He opined on August 23 and September 19, 2005 that appellant could perform
the position full time. Thus, her own physician found her medically capable of working as a
telephone sales representative.
There is no probative medical evidence contradicting
Dr. Labosky’s opinion. The medical evidence does not establish that appellant’s preexisting
lumbar, knee or foot conditions prevent her from performing the duties of the selected position.
Appellant asserts that her vocational skills are below those required for the job, as she
completed only nine years of formal education and was not a native speaker of English.
Ms. Dunne, a vocational rehabilitation counselor, noted both these facts in reports from April to
June 2005. She also noted that appellant had sufficient language and academic skills to obtain
American citizenship and take a two-year community college dietetics course. Also, three of
appellant’s previous jobs required vocational preparation equal to or greater than the 30 days to 3
months required by the telephone sales representative position. The Board, therefore, finds that
the selected position of telephone sales representative was vocationally appropriate. The Office
properly reduced appellant’s wage-loss compensation based on her ability to earn wages in the
selected position of telephone sales representative.

7

5 ECAB 376 (1953).

8

James A. Birt, 51 ECAB 291 (2000); Francisco Bermudez, 51 ECAB 506 (2000).

5

CONCLUSION
The Board finds that the selected position of telephone sales representative properly
represented appellant’s wage-earning capacity.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 7 and April 17, 2006 are affirmed.
Issued: January 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

